          Case 1:19-cv-01624-SHR Document 37 Filed 09/08/20 Page 1 of 2




                 IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

DAVID SHERMAN, et al.,                  :       Civil No. 1:19-cv-1624
                                        :
                            Plaintiffs, :
                                        :
                    v.                  :
                                        :
TINA LITZ, et al.,                      :
                                        :
                            Defendants. :       Judge Sylvia H. Rambo

                                     ORDER
         Before the court is a report and recommendation of Chief Magistrate Judge

Schwab (Doc. 35) in which she recommends that the complaint be dismissed

pursuant to 29 U.S.C. § 1915A(b)(1) because it fails to state a claim upon which

relief may be granted and that the case be closed. Objections to the report and

recommendation were due on August 11, 2020, and to date, no objections have been

filed.

         In considering whether to adopt a report and recommendation when no

objections have been filed, the court should, as a matter of good practice, “satisfy

itself that there is no clear error on the face of the record in order to accept the

recommendation.” Fed. R. Civ. P. 72(b), advisory committee notes; see also Univac

Dental Co. v. Dentsply Intern., Inc., 702 F. Supp. 2d 465, 469 (M.D. Pa. 2010)

(explaining that judges should review dispositive legal issues raised by the report for

clear error). Following an independent review of the record and upon a careful
        Case 1:19-cv-01624-SHR Document 37 Filed 09/08/20 Page 2 of 2




review of the report and recommendation, the court is satisfied that the report and

recommendation contains no clear error and will therefore adopt the

recommendation. Accordingly, IT IS HEREBY ORDERED AS FOLLOWS:

      1) The report and recommendation (Doc. 35) is ADOPTED;

      2) The complaint is DISMISSED pursuant to 29 U.S.C. § 1915A(b)(1) for

         failure to state a claim upon which relief may be granted;

      3) The Clerk of Court shall close this file; and

      4) Any appeal taken from this order is deemed frivolous and not in good faith.



                                                    s/Sylvia H. Rambo
                                                    SYLVIA H. RAMBO
                                                    United States District Judge


Dated: September 8, 2020
